Exhibit 10.4

Separation and Release of Claims Agreement

This Separation and Release of Claims Agreement (“Agreement”) is entered into by
and between NICHOLAS FINANCIAL, INC., a British Columbia, Canada corporation,
(the “Employer”) on behalf of itself, its subsidiaries and other corporate
affiliates and each of their respective employees, officers, directors, owners,
shareholders, and agents, individually and in their official capacities
(collectively referred to herein as, the “Employer Group”), and RALPH T.
FINKENBRINK (the “Employee”) (the Employer and the Employee are collectively
referred to as the “Parties”) as of the date all signatories below have executed
the Agreement (the “Execution Date”).

The Employee’s last day of employment with the Employer is September 30, 2017
(the “Separation Date”). Employee acknowledges that in the event the Company
elects to commence employment of a new President & Chief Executive Officer prior
to September 30, 2017, the Company will terminate employment of the Employee
prior to September 30, 2017. The Company acknowledges that in the event such
occurs, the Company will remain obligated to compensate the Employee through and
including September 30, 2017, as if such Employee had remained in his current
capacity with the Company until September 30, 2017. After the Separation Date,
the Employee will not represent himself as being an employee, officer, agent, or
representative of the Employer Group for any purpose. Except as otherwise set
forth in this Agreement, the Separation Date is the employment termination date
for the Employee for all purposes, meaning the Employee is not entitled to any
further compensation, monies, or other benefits from the Employer Group,
including coverage under any benefit plans or programs sponsored by the Employer
Group, as of the Separation Date.

 

  1. Extended Employment. The Employee acknowledges, that in the event the
Company’s new President & Chief Executive Officer has not commenced employment
with the Company by October 1, 2017, Employee has agreed to continue in his
current capacity until such day occurs. Employee will be compensated in the same
manner and amounts that were in place prior to October 1, 2017. Employee will
continue to receive all benefits that were in place prior to October 1, 2017.
Employee further agrees that if for whatever reason, Employee is unable to
extend his Employment past September 30, 2017, he will provide the Company with
two weeks written notice in advance. The Company reserves the right for whatever
reason, to not continue extended employment past September 30, 2017, even if the
position of President & Chief Executive has not yet commenced within the
Company.

2. Return of Property. By the Separation Date or Extended Employment date, the
Employee must return all Employer Group property, specifically but not limited
to the following items; 2014 Jeep Grand Cherokee, HP laptop, gas card, insurance
card, Corporate American Express Card, and any other Employer Group property in
the Employee’s possession.

3. Employee Representations. The Employee specifically represents, warrants, and
confirms that the Employee:

(a) has not filed any claims, complaints, or actions of any kind against the
Employer Group with any court of law, or local, state, or federal government or
agency;

(b) has been contractually paid for all hours worked for the Employer Group as
of the Execution Date of this Agreement;

(c) has received all commissions, bonuses, and other compensation contractually
due to the Employee as of the Execution Date of this Agreement; and

(d) has not engaged in and is not aware of any unlawful conduct relating to the
business of the Employer Group.

If any of these statements is not true, the Employee cannot sign this Agreement
and must notify the Employer Group immediately in writing of the statements that
are not true. Such notice will not automatically disqualify the Employee from
receiving these benefits, but will require the Employer Group’s further review
and consideration.



--------------------------------------------------------------------------------

(a)

4. Post-Separation Obligations and Restrictive Covenants.

(a) Acknowledgment

The Employee understands and acknowledges that by virtue of the Employee’s
employment with the Employer Group, the Employee had access to and knowledge of
Confidential Information, was in a position of trust and confidence with the
Employer Group, and benefitted from the Employer Group’s goodwill. The Employee
understands and acknowledges that the Employer Group invested significant time
and expense in developing the Confidential Information and goodwill.

The Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Employer’s legitimate business interests in
its Confidential Information and goodwill and in the Employee’s unique, special,
or extraordinary services. The Employee further understands and acknowledges
that the Employer Group’s ability to reserve these for the exclusive knowledge
and use of the Employer Group is of great competitive importance and commercial
value to the Employer Group and that the Employer Group would be irreparably
harmed if the Employee violates the restrictive covenants below.

(b) Confidential Information

The Employee understands and acknowledges that during the course of employment
with the Employer, the Employee has had access to and learned about
confidential, secret, and proprietary documents, materials, and other
information, in tangible and intangible form, of and relating to the Employer
Group and its businesses and existing and prospective suppliers, investors, and
other associated third parties (“Confidential Information”). The Employee
further understands and acknowledges that this Confidential Information and the
Employer’s ability to reserve it for the exclusive knowledge and use of the
Employer Group is of great competitive importance and commercial value to the
Employer Group, and that improper use or disclosure of the Confidential
Information by the Employee might cause the Employer Group to incur financial
costs, loss of business advantage, liability under confidentiality agreements
with third parties, civil damages, and criminal penalties.

For purposes of this Agreement, Confidential Information includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, agreements,
contracts, terms of agreements, transactions, know-how, computer programs,
computer software, applications, operating systems, software design, databases,
manuals, records, systems, dealer information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, credit information, payroll information,
staffing information, personnel information, employee lists, vendor lists,
reports, internal controls, security procedures, revenue, costs, formulae,
notes, communications, and customer information of the Employer Group or its
businesses, or of any other person or entity that has entrusted information to
the Employer Group in confidence.

The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Employee understands and agrees that Confidential Information developed by
the Employee in the course of the Employee’s employment by the Employer is
subject to the terms and conditions of this Agreement as if the Employer
furnished the same Confidential Information to the Employee in the first
instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure to the
Employee, provided that such disclosure is through no direct or indirect fault
of the Employee or person(s) acting on the Employee’s behalf.

 

2



--------------------------------------------------------------------------------

(c) Disclosure and Use Restrictions.

(i) Employee covenants. The Employee agrees and covenants:

(A) to treat all Confidential Information as strictly confidential;

(B) not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Employer Group) not having a need
to know and authority to know and use the Confidential Information in connection
with the business of the Employer Group and, in any event, not to anyone outside
of the direct employ of the Employer Group except as required in the performance
of any of the Employee’s remaining authorized employment duties to the Employer
Group or with the prior consent of an authorized officer acting on behalf of the
Employer Group in each instance (and then, such disclosure shall be made only
within the limits and to the extent of such duties or consent); and

(C) not to access or use any Confidential Information, and not to copy any
documents, records, files, media, or other resources containing any Confidential
Information, or remove any such documents, records, files, media, or other
resources from the premises or control of the Employer Group, except as required
in the performance of any of the Employee’s remaining authorized employment
duties to the Employer Group or with the prior consent of an authorized officer
acting on behalf of the Employer Group in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent).

The Employee understands and acknowledges that the Employee’s obligations under
this Agreement regarding any particular Confidential Information begin
immediately and shall continue during and after the Employee’s employment by the
Employer Group until the Confidential Information has become public knowledge
other than as a result of the Employee’s breach of this Agreement or a breach by
those acting in concert with the Employee or on the Employee’s behalf.

(ii) Permitted Disclosures. Nothing in this Agreement shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order.

(d) Non-Competition

The Employee covenants and agrees that upon the Separation Date, and thereafter
for a period of six-months or two years under (ii) below. following the
Separation Date of the Employee from the Employer Group, he will not:

 

  (i) directly or indirectly engage in, continue in or carry on the business of
the Employer Group, or any business substantially similar thereto, including
owning or controlling any financial interest in, any corporation, partnership,
firm or other form of business organization which competes with or is engaged in
or carries on any aspect of such business or any business substantially similar
thereto;

 

3



--------------------------------------------------------------------------------

  (ii) directly or indirectly, assist, promote or encourage any employees or
clients, or potential employees or clients, of the Employer Group to terminate
or discontinue their relationship in order to pursue opportunities or employment
with any competitor of the Employer Group;

 

  (iii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become a competitor of the Employer Group in any
aspect of their respective businesses during the Employee’s employment with the
Employer Group, including, but not limited to: advertising or otherwise
endorsing the products of any such competitor; soliciting customers or otherwise
serving as an intermediary for any such competitor; or loaning money or
rendering any other form of financial assistance to or engaging in any form of
business transaction whether or not on an arms’ length basis with any such
competitor; or

 

  (iv) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business or the Employer Group;
provided, however, that the foregoing shall not preclude the Employee’s
ownership of not more than 5% of the equity securities of a corporation which
has such securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

Because of the Employer Group’s legitimate business interest as described in
this Agreement and the good and valuable consideration offered to the Employee,
beginning on the Separation Date, the Employee agrees and covenants not to
engage in any Competitive Activity within the states of Alabama, Florida,
Georgia, Illinois, Indiana, Kansas, Kentucky, Maryland, Michigan, Missouri,
North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee, Texas, Wisconsin
and Virginia, which constitute the geographic area in which the Employer Group
operated its business at some time during the tenure of the Employee’s
Employment Contract.

For purposes of this non-compete clause, “Competitive Activity” means to,
directly or indirectly, in whole or in part, engage in, provide services to, or
otherwise participate in, whether as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, intern, or any other similar capacity, any entity engaged in a
business that is competitive with the business of the Employer Group, including
the acquisition and servicing of automobile finance installment contracts and
the origination of direct consumer loans. Without limiting the foregoing,
Competitive Activity also includes activity that may require or inevitably
require disclosure of trade secrets, proprietary information, or Confidential
Information.

(e) Non-Solicitation of Employees

The Employee understands and acknowledges that the Employer Group has expended
and continues to expend significant time and expense in recruiting and training
its employees and that the loss of employees would cause significant and
irreparable harm to the Employer. The Employee agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Employer Group for a
period of two (2) years following the Separation Date.

5. Non-Disparagement. The Employee and the Company agree and covenant that
neither party shall not at any time make, publish, or communicate to any person
or entity or in any public forum any defamatory or disparaging remarks,
comments, or statements concerning each other now or in the future.

This Section does not in any way restrict or impede the Employee from exercising
protected rights or the federal securities laws, including the Dodd-Frank Act,
to the extent that such rights cannot be waived by agreement or from complying
with any applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order. The Employee
shall promptly provide written notice of any such order to Kevin D. Bates at
Nicholas Financial, Inc., 2454 McMullen Booth Road, Bldg. C, Suite 501-B,
Clearwater, Florida 33759 by email/fax/overnight delivery.

 

4



--------------------------------------------------------------------------------

6. Confidentiality of Agreement. Except as required under applicable securities
law, the Employee and the Company agree and covenant that neither party shall
not disclose any of the terms of or amount paid under this Agreement or the
negotiation thereof to any individual or entity; provided, however, that the
Employee will not be prohibited from making disclosures to the Employee’s
attorney, tax advisors, or immediate family members, or as may be required by
law.

This Section does not, in any way, restrict or impede the Employee from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation, or order. The Employee shall promptly provide written notice of any
such order to Kevin D. Bates at Nicholas Financial, Inc., 2454 McMullen Booth
Road, Bldg. C, Suite 501-B, Clearwater, Florida 33759 by email/fax/overnight
delivery.

7. Remedies. In the event of a breach or threatened breach by the Employee or
the Company of any of the provisions of this Agreement, both parties agree that
they shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. Any equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages, or other available relief.

The Parties mutually agree that this Agreement can be specifically enforced in
court and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

8. Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when actually received, whether hand-delivered, sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents (as long as receipt is acknowledged) or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Employer:    If to Employee: Nicholas Financial, Inc.    Ralph T.
Finkenbrink Attn:    (home address on file) 2454 McMullen Booth Road    Bldg. C,
Suite 501-B    Clearwater, Florida 33759    Email:
                                                 Email:
                                             

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

19. Attorneys’ Fees and Costs. If either party breaches any terms of this
Agreement or the post-termination obligations referenced in it, to the extent
authorized by Florida law, either party will be responsible for payment of all
reasonable attorneys’ fees and costs that either party incurred in the course of
enforcing the terms of the Agreement, including demonstrating the existence of a
breach and any other contract enforcement efforts.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

 

NICHOLAS FINANCIAL, INC.   RALPH T. FINKENBRINK By: /s/ Kevin Bates   Signature:
/s/ Ralph Finkenbrink

Name: Kevin Bates

  Date: July 26, 2017 Title: SVP – Branch Operations   Date: July 26, 2017  

 

6